Hoyt, J
.[dissenting).—The opinion of the majority of the court seems to lay down the rule that however erroneous may be the instructions given by a court to a jury, the judgment will not on that account be reversed here if under all the circumstances of the case this court is of the opinion that the damages recovered were not excessive. In other words, it seems to be held that such erroneous instructions will not reverse the cause unless it affirmatively appears from the record that the appellant has been injured by such instructions. I am unable to agree to such proposition. As I understand the rule in regard to such matters, it is that material error in ruling upon a question of law during the progress of the trial or in instructions given to the jury will entitle the party against whom such ruling is made to a reversal of the judgment unless it affirmatively appears from the record beyond any reasonable controversy that the error committed by the court could not have affected the verdict rendered by the jury or the judgment of the court. That where, as in this case, it is conceded that the instruction of the court as to the measure of damages was incorrect, the fact that even with such erroneous instruction the jury did not render a larger verdict than under all the proofs this court thinks the plaintiff entitled to, would in no manner establish the fact that the appellant had not in fact been injured by such erroneous instruction. The jury is the body that is to determine the amount of damages, and not this court. And this court can with no more propriety refuse to reverse a case under such circumstances because the verdict does not seem to it to have been larger than it should have been *621had proper instructions been given, than it could reverse a. case where no error of law was found, for the simple reason that the verdict was somewhat larger than under the circumstances disclosed by the record it would have found the party to be entitled to.
In my opinion there are other errors in the record, but no good purpose would be subserved by a discussion thereof here. I think the judgment should have been reversed, and a new trial had.
Stiles, J., concurs.